DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat energy device” , which examined to be a  -- a thermoelectric generator -- in claim 1; . a “electrical storage device” which examined to be a  -- a battery, a capacitor, -- in claims 7 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “heat energy device” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “heat energy device” can include a “ a thermoelectric generator”, however, it appears that the thermoelectric generator is only a portion of the heat generation device since the claims appear to have conduits in a heat exchange relationship (see claim ) as a part of the device. One of ordinary skill in the art would not be able to ascertain the exact scope of  what the “device” constitutes, what conduits, heat exchangers and how they are connected to the thermoelectric generator in the entire “device”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are rejected based on their dependency from a claim that has been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 12, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al.  US 2015/0035548 Al in view of Nino et al. US 20170106585 A1 and Baron US 6981671 B1  (noting evidentiary reference Hucker et al. US 20150191238 A1).
Re claim 1, Moser et al. teach an aircraft (para 7), comprising: an aerodynamic friction energy system operatively connected to the at least one aircraft system, the aerodynamic friction energy system comprising: a heat energy device (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically form a unit together with the device for defrosting” para 22 )  configured to be operatively connected to an aircraft structure (“aircraft wings or antennas, and the early identification and elimination of ice formation by suitable measures facilitates fault-free operation” para 2, “aircraft” para 7) and to convert heat energy due to aerodynamic friction on the aircraft structure into another form or to store heat energy due to friction on the aircraft structure (paras 22-23, 31, energy store 3), wherein the system is configured for reusing the stored heat energy in deicing the aircraft structure (paras 18, 22) such that the heat energy device is not powered by the engine (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically form a unit together with the device for defrosting” para 22). 
Moser et al. fail to explicitly teach details of the exact configuration.
Nino et al. teach configured to be operatively connected to an aircraft structure  and to convert heat energy due to aerodynamic friction on the aircraft structure into another form or to store heat energy due to friction on the aircraft structure such that the heat energy device is not powered by the engine (para 21, heater 220, para 26, 310 heater, para 27, noting the secondary reference teach exactly how to configure a heater into an aircraft using the teachings of heat storing and energy re use as taught by the primary reference, figs, noting that the primary reference Moser teach that power is converted into energy stored in capacitors and stored for later use, para 19) to imbed sensors and or heaters into wings or skin on an aircraft.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the configuration as taught by Nino et al. in the Moser et al. invention in order to advantageously allow for smaller aircraft with special printed skins.
Moser et al., as modified, fail to explicitly teach an engine configured to power at least one aircraft system.
Baron teach an engine configured to power at least one aircraft system to provide an aircraft power and propulsion (figs 1 and 12; col 31 line 60, col 32 lines 1-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an engine configured to power at least one aircraft system as taught by Baron in the Moser et al., as modified, invention in order to advantageously allow for powered flight and flight systems as is known in the art.
 Also noting that evidentiary reference Hucker teach that it is well known in the art for heat to be generated during operation of the aircraft or that this effect will naturally occur due to the operation and use of an aircraft (para 11).
Re claim 9, Nino  teach the aircraft structure includes at least one of a leading edge of a wing, a leading edge of a tail, a fuselage, a control surf ace, an instrument probe, or a windscreen (figs, see the rejection of claim 1 in the instant combination).
Re claim 12, Moser et al. teach receiving heat energy caused by aerodynamic friction on an aircraft structure (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically
form a unit together with the device for defrosting” para 22) and storing the heat energy for later use for deicing the aircraft structure (noting the operation does not happen instantaneously, and thus a certain amount of energy storage is required for heat transfer within the system) for deicing the aircraft structure (“aircraft wings or antennas, and the early identification and elimination of ice formation by suitable measures facilitates fault-free operation” para 2, “aircraft” para 7, paras 22-23, 31, energy store 3, paras 18, 22; noting Nino et al. teach how to incorporate a mechanical heating structure into an aircraft, see the rejection of claim 1, and figs of Nino et al.).
Moser et al., as modified, fail to explicitly teach details of the engine.
Baron teach an engine of an aircraft having the aircraft structure to provide an aircraft with propulsion (figs 1 and 12; col 31 line 60, col 32 lines 1-20).
When combined, the references teach reducing an energy burden on an engine of an aircraft having the aircraft structure (figs 1 and 12; col 31 line 60, col 32 lines 1-20, noting the deicing energy is not taken from the engine and thus the claim limitations are met naturally since the system in the instant combination does not require engine power to power the deicing systems, capacitors, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an engine configured to power at least one aircraft system as taught by Baron in the Moser et al., as modified, invention in order to advantageously allow for powered flight and flight systems as is known in the art with charging systems.
Also noting that evidentiary reference Hucker teach that it is well known in the art for heat to be generated during operation of the aircraft or that this effect will naturally occur due to the operation and use of an aircraft (para 11).
Re claim 17, Moser et al. teach storing the heat energy includes converting the heat
energy into electrical energy and storing the electrical energy in an electrical storage device (para 19).
Re claim 18, Moser et al.  teach further comprising using the stored heat energy for preventing ice formation or deicing the aircraft structure (para 19, 22, noting in the instant combination the deicing is used in an aircraft)  
Re claim 19, Moser et al.  teach comprising using the stored heat for preventing ice formation (para 19, 22, noting in the instant combination the deicing is used in an aircraft) and Nino teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).
 Re claim 20,  Moser et al.  teach  using the stored electrical energy for preventing ice formation and Nino  teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).
Claims 1, 9, 12, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al.  US 2015/0035548 Al in view of Burton et al. US 2014/0070054 Al and Baron US 6981671 B1 (noting evidentiary reference Hucker et al. US 20150191238 A1).
Re claim 1, Moser et al. teach an aircraft (para 7), comprising: an aerodynamic friction energy system operatively connected to the at least one aircraft system, the aerodynamic friction energy system comprising: a heat energy device (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically form a unit together with the device for defrosting” para 22 )  configured to be operatively connected to an aircraft structure (“aircraft wings or antennas, and the early identification and elimination of ice formation by suitable measures facilitates fault-free operation” para 2, “aircraft” para 7) and to convert heat energy due to aerodynamic friction on the aircraft structure into another form or to store heat energy due to friction on the aircraft structure (paras 22-23, 31, energy store 3), wherein the system is configured for reusing the stored heat energy in deicing the aircraft structure (paras 18, 22) such that the heat energy device is not powered by the engine (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically form a unit together with the device for defrosting” para 22). 
Moser et al. fail to explicitly teach details of the exact configuration.
Burton et al. teach configured to be operatively connected to an aircraft structure  and to convert heat energy due to aerodynamic friction on the aircraft structure into another form or to store heat energy due to friction on the aircraft structure (fig 1) such that the heat energy device is not powered by the engine (noting the heaters embedded are power by capacitors, paras 14, 16, fig 1, which in the instant combination store energy harvested as taught by the primary reference , see Moser para 19, for instance) to imbed a heat in an aircraft wing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the configuration as taught by Burton et al. in the Moser et al. invention in order to advantageously allow for to heat a portion of the exterior of the airfoil to remove ice or prevent ice formation (para 16). 
Moser et al., as modified, fail to explicitly teach an engine configured to power at least one aircraft system.
Baron teach an engine configured to power at least one aircraft system to provide an aircraft power and propulsion (figs 1 and 12; col 31 line 60, col 32 lines 1-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an engine configured to power at least one aircraft system as taught by Baron in the Moser et al., as modified, invention in order to advantageously allow for powered flight and flight systems as is known in the art.
 Also noting that evidentiary reference Hucker teach that it is well known in the art for heat to be generated during operation of the aircraft or that this effect will naturally occur due to the operation and use of an aircraft (para 11).
Re claim 9,   Burton teach the aircraft structure includes at least one of a leading edge of a wing, a leading edge of a tail, a fuselage, a control surf ace, an instrument probe, or a windscreen (figs, see the rejection of claim 1 in the instant combination).
Re claim 12, Moser et al. teach receiving heat energy caused by aerodynamic friction on an aircraft structure (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically
form a unit together with the device for defrosting” para 22) and storing the heat energy for later use for deicing the aircraft structure (noting the operation does not happen instantaneously, and thus a certain amount of energy storage is required for heat transfer within the system) for deicing the aircraft structure (“aircraft wings or antennas, and the early identification and elimination of ice formation by suitable measures facilitates fault-free operation” para 2, “aircraft” para 7, paras 22-23, 31, energy store 3, paras 18, 22; noting Burton et al.   teach how to incorporate a mechanical heating structure into an aircraft, see the rejection of claim 1, and figs of Burton et al.).
Moser et al., as modified, fail to explicitly teach details of the engine.
Baron teach an engine of an aircraft having the aircraft structure to provide an aircraft with propulsion (figs 1 and 12; col 31 line 60, col 32 lines 1-20).
When combined, the references teach reducing an energy burden on an engine of an aircraft having the aircraft structure (noting the deicing energy is not taken from the engine and thus the claim limitations are met naturally since the system in the instant combination does not require engine power to power the deicing systems, capacitors, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an engine configured to power at least one aircraft system as taught by Baron in the Moser et al., as modified, invention in order to advantageously allow for powered flight and flight systems as is known in the art with charging systems.
Also noting that evidentiary reference Hucker teach that it is well known in the art for heat to be generated during operation of the aircraft or that this effect will naturally occur due to the operation and use of an aircraft (para 11).
Re claim 17, Moser et al. teach storing the heat energy includes converting the heat
energy into electrical energy and storing the electrical energy in an electrical storage device (para 19).
Re claim 18, Moser et al.  teach further comprising using the stored heat energy for preventing ice formation or deicing the aircraft structure (para 19, 22, noting in the instant combination the deicing is used in an aircraft)  
Re claim 19, Moser et al.  teach comprising using the stored heat for preventing ice formation (para 19, 22, noting in the instant combination the deicing is used in an aircraft) and Burton teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).


Re claim 20,  Moser et al.  teach  using the stored electrical energy for preventing ice formation and  Burton teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).

Claims 3 and 12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. , as modified by Nino et al. or Burton et al. and Baron, further  in view of BHAMIDIPATI WO 2008/137147 A2 (noting evidentiary reference Hucker et al. US 20150191238 A1).
Re claim 3, Moser et al. , as modified,  fail to explicitly teach the heat storage medium, however, BHAMIDIPATI, teach the heat energy device includes a heat energy storage medium configured to store the heat energy as heat for later use (  page 4 noting a material and phase change will naturally be capable of storing energy for late use) to provide special material for deicing on aircraft exterior.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat storage medium as taught by BHAMIDIPATI, in the Moser et al. , as modified,  invention in order to advantageously allow for coatings inhibit the adhesion of or accumulation of ice to or on substrates to which the coatings are applied  with reduced costs .
Re claim 12, Moser et al. teach receiving heat energy caused by aerodynamic friction on an aircraft structure (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically
form a unit together with the device for defrosting” para 22) and storing the heat energy for later use for deicing the aircraft structure (noting the operation does not happen instantaneously, and thus a certain amount of energy storage is required for heat transfer within the system) for deicing the aircraft structure (“aircraft wings or antennas, and the early identification and elimination of ice formation by suitable measures facilitates fault-free operation” para 2, “aircraft” para 7, paras 22-23, 31, energy store 3, paras 18, 22; noting Gomes teach how to incorporate a mechanical heating structure into an aircraft, see the rejection of claim 1, and figs of Gomes).
Additionally, BHAMIDIPATI teach storing the heat energy for later use for deicing the aircraft structure (  page 4 noting a material and phase change will naturally be capable of storing energy for late use) to provide special material for deicing on aircraft exterior.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat storage medium as taught by BHAMIDIPATI, in the Moser et al. , as modified,  invention in order to advantageously allow for coatings inhibit the adhesion of or accumulation of ice to or on substrates to which the coatings are applied  with reduced costs.
Moser et al., as modified, fail to explicitly teach details of the engine.
Baron teach an engine of an aircraft having the aircraft structure to provide an aircraft with propulsion (figs 1 and 12; col 31 line 60, col 32 lines 1-20).
When combined, the references teach reducing an energy burden on an engine of an aircraft having the aircraft structure (noting the deicing energy is not taken from the engine and thus the claim limitations are met naturally since the system in the instant combination does not require engine power to power the deicing systems, capacitors, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an engine configured to power at least one aircraft system as taught by Baron in the Moser et al., as modified, invention in order to advantageously allow for powered flight and flight systems as is known in the art with charging systems.
Also noting that evidentiary reference Hucker teach that it is well known in the art for heat to be generated during operation of the aircraft or that this effect will naturally occur due to the operation and use of an aircraft (para 11).

Re claim 17, Moser et al. teach storing the heat energy includes converting the heat
energy into electrical energy and storing the electrical energy in an electrical storage device (para 19).
Re claim 18, Moser et al.  teach further comprising using the stored heat energy for preventing ice formation or deicing the aircraft structure (para 19, 22, noting in the instant combination the deicing is used in an aircraft)  
Re claim 19, Moser et al.  teach comprising using the stored heat for preventing ice formation (para 19, 22, noting in the instant combination the deicing is used in an aircraft) and BHAMIDIPATI teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).
Re claim 20,  Moser et al.  teach  using the stored electrical energy for preventing ice formation and BHAMIDIPATI teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).

 
Claims 3-8, 10-11 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. , as modified by Nino et al. or Burton et al. and Baron, further  in view of Lang US 2015/0083180 Al (noting evidentiary reference Hucker et al. US 20150191238 A1).
Re claim 3, Moser et al. , as modified,  fail to explicitly teach the heat storage medium, however, Lang teach the heat energy device includes a heat energy storage medium configured to store the heat energy as heat for later use (  paras 108-110 ) to provide a thermoelectric which is in communication with a heat storage material .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat storage medium as taught by Lang, in the Moser et al. , as modified,  invention in order to advantageously allow more advanced thermoelectric generators for improved systems, devices, and/or method directed to localized, sustainable, and/or renewable
clean energy that can be stored more efficiently and then converted into electrical energy when desired.
Re claim 4, Moser et al. , as modified,  fail to explicitly teach the heat storage medium, however, Lang teach the heat energy storage medium includes a phase change material configured to receive heat due to friction (noting air passing over the instant combination of claim 1 naturally causes heat due to friction) and to change phase from a solid to a liquid as a result to store heat for later use in ice prevention and/or deicing (noting the thermoelectric of the primary reference, para 22, is modified by the thermoelectric of Lang, see paras 108-110 also noting the system in claim 1 is already implemented into an aircraft, and Lang modifies the thermoelectric generator of claim 1 noting the thermoelectric generator of Lang is capable of converting heat energy from friction, which is already present in the combination of claim 1 ) to provide a thermoelectric which is in communication with a heat storage material .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat storage medium as taught by Lang, in the Moser et al. , as modified,  invention in order to advantageously allow more advanced thermoelectric generators for improved systems, devices, and/or method directed to localized, sustainable, and/or renewable
clean energy that can be stored more efficiently and then converted into electrical energy when desired.
Re claim 5, Lang teach the heat energy storage medium includes at least one fluid circulating through the heat energy device including a dedicated energy storage fluid (see the rejection of claim 4) to provide a thermoelectric which is in communication with a heat storage material .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat storage medium as taught by Lang, in the Moser et al. , as modified,  invention in order to advantageously allow more advanced thermoelectric generators for improved systems, devices, and/or method directed to localized, sustainable, and/or renewable
clean energy that can be stored more efficiently and then converted into electrical energy when desired.
Re claim 6, Moser et al. , as modified,  fail to explicitly teach the heat storage medium, however, Lang teach the heat energy device includes a thermoelectric generator configured to convert heat due to friction into electrical energy (  paras 108-110 , paras 150-152 also noting the system in claim 1 is already implemented into an aircraft, and Lang modifies the thermoelectric generator of claim 1 noting the thermoelectric generator of Lang is capable of converting heat energy from friction, which is already present in the combination of claim 1) to provide a thermoelectric which is in communication with a heat storage material .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat storage medium as taught by Lang, in the Moser et al. , as modified,  invention in order to advantageously allow more advanced thermoelectric generators for improved systems, devices, and/or method directed to localized, sustainable, and/or renewable
clean energy that can be stored more efficiently and then converted into electrical energy when desired.

Re claim 7, Moser et al. teach an electrical storage device operatively connected to the thermoelectric generator to receive electrical energy therefrom (para 19). 

Re claim 8, Moser et al. teach an electrical deicing system attached to a structure of an aircraft for receiving energy from the electrical storage device. (para 19, 22, noting in the instant combination the deicing is used in an aircraft)  
Re claim 10, Moser et al. , as modified,  fail to explicitly teach details of the thermoelectric, however Lang teach  the system is an aerodynamic friction energy generation
system for providing electrical energy to an aircraft, wherein the heat energy device is configured to be operatively connected to an aircraft structure and to convert heat energy due to aerodynamic friction on the aircraft structure into electrical energy for use by an aircraft system   (  paras 108-110 , paras 150-152, also noting the system in claim 1 is already implemented into an aircraft, and Lang modifies the thermoelectric generator of claim 1 noting the thermoelectric generator of Lang is capable of converting heat energy from friction, which I already present in the combination of claim 1) to provide a thermoelectric which is in communication with a heat storage material .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the thermoelectric as taught by Lang, in the Moser et al. , as modified,  invention in order to advantageously allow more advanced thermoelectric generators for improved systems, devices, and/or method directed to localized, sustainable, and/or renewable clean energy that can be stored more efficiently and then converted into electrical energy when desired.

 Re claim 11, Moser et al. teach an electrical storage device operatively connected to the heat energy device to receive electrical energy therefrom (para 19). 
Re claim 12, Moser et al. teach receiving heat energy caused by aerodynamic friction on an aircraft structure (“energy harvesting from heat ( thermoelectric generator) or from vibrations of the surface can be used” para 18; “Here, the device may also be used to control devices for defrosting the surfaces”, “the device can be integrated and commonly applied for example in a surface heater, whereby the device can form a mechanical unit together with the device for defrosting” , “there is the possibility to use the heat flow from the heater into the surrounding environment for thermoelectric energy harvesting”, “whereby the device can also electrically
form a unit together with the device for defrosting” para 22) and storing the heat energy for later use for deicing the aircraft structure (noting the operation does not happen instantaneously, and thus a certain amount of energy storage is required for heat transfer within the system) for deicing the aircraft structure (“aircraft wings or antennas, and the early identification and elimination of ice formation by suitable measures facilitates fault-free operation” para 2, “aircraft” para 7, paras 22-23, 31, energy store 3, paras 18, 22; noting Gomes teach how to incorporate a mechanical heating structure into an aircraft, see the rejection of claim 1, and figs of Gomes).
Additionally, Lang teach storing the heat energy for later use for deicing the aircraft structure (  paras 108-110 , paras 150-152 also noting the system implemented into an aircraft, and Lang modifies the thermoelectric generator noting the thermoelectric generator of Lang is capable of converting heat energy from friction, which is already present in the combination of claim 1) to provide a thermoelectric which is in communication with a heat storage material .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a heat storage medium as taught by Lang, in the Moser et al. , as modified,  invention in order to advantageously allow more advanced thermoelectric generators for improved systems, devices, and/or method directed to localized, sustainable, and/or renewable
clean energy that can be stored more efficiently and then converted into electrical energy when desired.
Moser et al., as modified, fail to explicitly teach details of the engine.
Baron teach an engine of an aircraft having the aircraft structure to provide an aircraft with propulsion (figs 1 and 12; col 31 line 60, col 32 lines 1-20).
When combined, the references teach reducing an energy burden on an engine of an aircraft having the aircraft structure (noting the deicing energy is not taken from the engine and thus the claim limitations are met naturally since the system in the instant combination does not require engine power to power the deicing systems, capacitors, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an engine configured to power at least one aircraft system as taught by Baron in the Moser et al., as modified, invention in order to advantageously allow for powered flight and flight systems as is known in the art with charging systems.
Also noting that evidentiary reference Hucker teach that it is well known in the art for heat to be generated during operation of the aircraft or that this effect will naturally occur due to the operation and use of an aircraft (para 11).
Re claim 13, Moser et al. , as modified,  fail to explicitly teach the heat  storage details, however, Lang teach storing the heat energy includes storing the heat energy as heat (  paras 108-110 , paras 150-152 also noting the system in claim 1 is already implemented into an aircraft, and Lang modifies the thermoelectric generator of claim 1 noting the thermoelectric generator of Lang is capable of converting heat energy from friction, which I already present in the combination of claim 1) to provide a thermoelectric which is in communication with a heat storage material .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat  storage details as taught by Lang, in the Moser et al. , as modified,  invention in order to advantageously allow more advanced thermoelectric generators for improved systems, devices, and/or method directed to localized, sustainable, and/or renewable
clean energy that can be stored more efficiently and then converted into electrical energy when desired.
 Re claim 14, Lang teach  storing the heat energy as heat includes storing the heat energy in a phase change material (see the rejection of claim 13).
Re claim 15, Lang teach storing the heat energy as heat includes storing the heat energy in an aircraft fluid (see the rejection of claim 14 noting that an aircraft fluid is interpreted to be any fluid intended to be used in an aircraft application).
Re claim 16, Lang teach the aircraft fluid includes a dedicated energy storage fluid (see the rejection of claims 14-15).
Re claim 17, Moser et al. teach storing the heat energy includes converting the heat
energy into electrical energy and storing the electrical energy in an electrical storage device (para 19).
Re claim 18, Moser et al.  teach further comprising using the stored heat energy for preventing ice formation or deicing the aircraft structure (para 19, 22, noting in the instant combination the deicing is used in an aircraft)  
Re claim 19, Moser et al.  teach comprising using the stored heat for preventing ice formation (para 19, 22, noting in the instant combination the deicing is used in an aircraft) and Nino or Burton teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).
 Re claim 20,  Moser et al.  teach  using the stored electrical energy for preventing ice formation and Nino or Burton teach deicing the aircraft structure (figs, see the rejection of claim 1 and 12, noting in the instant combination the deicing is used in the aircraft structure).
Response to Arguments
Applicant’s arguments, see reply, filed 6/27/2022, with respect to the 112 rejections of claim 7 and 11 have been fully considered and are persuasive.  The 112 rejections of claim 7 and 11 have been withdrawn. 
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
The applicant argues that the claim interpretation is clear to one of ordinary skill in the art and thus the 112f or 6th is improper. The examiner respectfully disagrees. These arguments are not responsive to the claim interpretation section (see above). The term “device” is a nonce term with no structure associated with it to perform the action of the device as required in the claim (see detailed claim interpretation above). The term is still being interpreted as detailed above.
Applicant argues that claim 5 has been amended to overcome the 112 rejection. There is no 112 rejection of claim 5. It is noted that 112 rejection of claim has not been addressed by amendment or argument and thus remains.
Applicant argues that claims 1 and 12 overcome the prior art. Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that prior art fails to teach details of the newly amended independent claims.  However, the scope of claims 1 and 12 has been changed in the latest reply and therefore the examiner is now relying on new rejection of records relying upon additional art Burton and Nino and Baron to teach the newly recited scope (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190248501 A1, US 20180229850 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763